Matter of Monique Elizabeth J. v Orlandro D. (2016 NY Slip Op 08452)





Matter of Monique Elizabeth J. v Orlandro D.


2016 NY Slip Op 08452


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2483

[*1]In re Monique Elizabeth J., Petitioner-Respondent,
vOrlandro D., Respondent-Appellant.


Larry S. Bachner, Jamaica, for appellant.
Steven N. Feinman, White Plains, for respondent.

Order, Family Court, Bronx County (Tracey A. Bing, J.), entered on or about September 25, 2015, which, after a fact-finding hearing, found that respondent committed the family offense of disorderly conduct, and issued an 18-month order of protection in favor of petitioner and her two children, unanimously affirmed, without costs.
A fair preponderance of the evidence supports the finding that respondent committed the family offense of disorderly conduct (Family Ct Act § 812). Such evidence included petitioner's testimony that while they were in the courthouse, respondent attempted to take their child, who was securely strapped to the chest of petitioner's fiancé in a carrier, out of the carrier. In the process, he pushed petitioner and her four-year-old daughter. Petitioner screamed at respondent to stop, but they got into an altercation, which court officers had to defuse (see Matter of Banks v Opoku, 109 AD3d 470 [2d Dept 2013]; Penal Law § 240.20[1], [7]).
There exists no basis to disturb the Family Court's credibility determinations (see Matter of Marcela H-A. v Azouhouni A., 132 AD3d 566, 567 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK